UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JOHN O. MINOR,                             )
                                           )
                  Petitioner,              )
                                           )
                  v.                       ) Civil Action No. 08-1438 (RMC)
                                           )
UNITED STATES PAROLE COMMISSION, )
                                           )
                  Respondent.              )
__________________________________________)

                                 MEMORANDUM OPINION

               Petitioner John O. Minor petitioned for a writ of habeas corpus because he allegedly

was confined at the District of Columbia Jail on a parole violator warrant beyond 90 days without

having received a parole revocation hearing. See Pet. [Dkt. # 1] at 5. The United States moves to

dismiss the petition on the ground that it is moot because Mr. Minor has been released to parole

supervision “and is no longer in BOP’s custody.” Resp’t Mot. [Dkt. # 9] at 1.

               By Orders of February 6, 2009 [Dkt. # 10] and April 2, 2009 [Dkt. # 11], the Court

directed Mr. Minor to respond to the United States’s motion to dismiss and advised of the

consequences if he did not. The latter Order gave Mr. Minor until May 4, 2009, to file his response.

Mr. Minor has neither responded nor sought additional time to do so. The Court therefore will grant

the United States’s motion to dismiss as conceded. See LCvR 7(b). A separate Order of dismissal

accompanies this Memorandum Opinion.

Date: June 3, 2009                                        /s/
                                                 ROSEMARY M. COLLYER
                                                 United States District Judge